DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Zelazoski et al. (EP0472942).
	In Claims 1, 7, and 12-15, Zelazoski et al. teach a laminate structure comprising a plastic coating layer of an elastomeric saturated nonwoven structure, a fibrous nonwoven web (thus crossing points) and another an elastomeric polymeric material layer impregnated/coated into the fibrous nonwoven web; the elastomeric material formed from the group consisting of polyesters and polyolefins.
	Thus, the requirements for rejection are met.

Claim(s) 1, 6, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Iwata (JP 2003169725).

	Since the fibers and the second plastic used in Iwata are the same as in the examples of the application, the requirements for the tensile elongation at break of the fibers as defined in claim 6 of the application and of the second plastic as defined in claim 9 of the application are deemed to be fulfilled, as well as the requirement for the tensile strength at break of the second plastic as defined in claim 9 of the application.
	Thus, the requirements for rejection are met.

Claim(s) 1, 6, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 
Kosaka et al. (US 20160101542).
	In Claims 1, 9, 10, 12 and 14, Kosaka et al. teach a composite material structure obtained by a method comprising performing press molding a fiber matrix structure including reinforcing fibers and a matrix resin which mainly includes a polyester-based resin and which includes an aromatic polycarbonate resin, wherein the reinforcing fibers are discontinuous (PAN) carbon fibers randomly oriented in the material.
	In Comparative Example 2, Kosaka et al. also teach a random mat comprising discontinuous PAN-based carbon fibers impregnated by a resin comprising a polybutylene terephthalate/isophthalate copolymer and a polyester elastomer.
	Since the fibers and the second plastic used in Kosaka et al.  are the same as in the examples of the application, the requirements for the tensile elongation at break of the fibers as defined in claim 6 of 
	Thus, the requirements for rejection are met.

Claim(s) 1, 3, 4, 7, 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Hatanaka et al. (US 2016/0214346).
	In ¶’s 11, 32, 36, 46, 53 and 56, Hatanaka et al. teach a component core structure comprising reinforced fibers, such as PAN-based carbon fibers, glass fibers, and aramid fibers, coated where they intersect with thermoplastic resin, which may be a combination of resins, such as a modified polyolefin and a non-modified polyolefin;
	wherein the structures have a volume content of the voids in a range of 10 vol% or more and 85 vol% or less.; have an elastic restoring from 50% compression (flexural modulus) of 2.5 GPA to 20 GPa; and wherein the first plastic may be 50/50 in ratio and the fibers represent 1% to 30% of the component core structure.
	Thus, the requirements for rejection are met.

Claim(s) 1-3, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (JP 2004217829).
	In the abstract and claim 1, Araki et al. teach a stampable sheet of a web matrix structure from thermoplastic resins formed on reinforcing fibers by a wet dispersion method; the reinforcing fibers being oriented roughly in the horizontal direction of the sheet, with parts of the reinforcing fibers oriented in the thickness direction (forming a crossing point), are partially bonded (coated) with thermoplastic resin.

	In ¶ 26 Araki et al. teach examples of the thermoplastic resin to include a polyolefin resin such as polyethylene or polypropylene (corresponding to the feature of "the softening point or melting point of the first resin being at least 50°C" in the present invention) ... a thermoplastic elastomer such as EPM or EPDM (corresponding to the feature of the "second resin exhibiting rubber elasticity at room temperature" in the present invention) can be used alone or two or more of thereof can be used in a combination” as the first and second resin, respectively.
	In ¶ 28, Araki et al. also teach that "the ratio of the amounts of reinforcing fiber and thermoplastic resin used... normally is reinforcing fiber/thermoplastic resin (mass ratio) = 10/90 to 90/10".	Moreover, the examples teach the density of the matrix structure web to be 0.14 g/cm3 (example 1) and 0.10 g/cm3 (example 3), which would correspond to a volume fraction of voids, consistent with the claimed “10-97 volume%." 
	Thus, the requirements for rejection are met.

Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 
Ross (US 3,147,698).
	In claim 1, Kosaka et al. teach a resilient compressible element for printing use comprising a highly porous felted fibrous sheet impregnated with an elastomeric material comprising a mixture of rubbery (second plastic) and resinous (first plastic) polymers, the impregnated sheet having a firmness such that a pressure of at least about 10 pounds per square inch must be exerted on the sheet to effect an initial compression of 2 mils, and a residual porosity at 4 mils compression of at least about 37 percent.

	Thus, the requirements for rejection are met.

Claim(s) 1,2, 5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 
Kitagawa et al. (JP 05163658).
	In the abstract, Claims 1-3; ¶ 16-18, 43-45,72; and Ex. 1-2: Fig. 2, Kitagawa et al. teach a structure with improved compression impact resilience and compression recovery comprising fibers, a non-elastomeric polyamide and a thermoplastic elastomer, wherein the thermoplastic elastomer in the composite fibers covers the crossing points of the fibers (The density of the cushion structure of Ex. 2 in Kitagawa et al. is 0.035 g/cm3 and the tensile elongation at break is 12%).
	Thus, the requirements for rejection are met.

Claim(s) 1, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 
Kitagawa et al. (US 4368568).
	In Claim 1; and Col. 5, lines 23-30, Kitagawa et al., teach a structure comprising a fibrous reinforcing layer comprising a nonwoven fabric impregnated with a thermosetting resin, and an elastomeric material layer formed about the reinforcing layer, wherein the elastomeric material includes polyurethane rubber, silicone rubber, polychloroprene rubber, chlorosulfonated polyethylene, butyl rubber, acrylonitrile-butadiene rubber, styrene-butadiene rubber, ethylene-propylene-cyclopentadiene copolymer, and natural rubber.

	Thus, the requirements for rejection are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ross or Kitagawa et al.(JP05163658 or US4368568).
	While Ross or Kitagawa et al.(JP05163658 or US4368568), above, may not explicitly recite the elastic restoration from 50% compression, each does teach that their structures exhibit high compressive resilience.  Thus, it is reasonable that the fiber reinforced structures of Ross or Kitagawa et al. (JP05163658 or US4368568) would possess the presently claimed elastic restoration after compression, since the compositions of Ross or Kitagawa et al. (JP05163658 or US4368568) are essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelazoski et al., Iwata, Kosaka et al., Hatanaka et al., Araki et al., Ross, or Kitagawa et al.
	While, Zelazoski et al., Iwata, Kosaka et al., Hatanaka et al., Araki et al., Ross, or Kitagawa et al., above, may not explicitly limit the coatings on the fibers to 1 to 15 microns, it would have be obvious for one of ordinary skill in the art to determine the appropriate coating thickness for applications.  Applicant has not demonstrated unexpected results from such coating thickness in the fiber reinforced structures.
	Therefore, it would have been obvious for one of ordinary skill in the art, with routine experimentation, to arrive at the present structure with the coatings on the fibers from 1 to 15 microns, from the teachings of Zelazoski et al., Iwata, Kosaka et al., Hatanaka et al., Araki et al., Ross, or Kitagawa et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE